39 F.3d 1184
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Lewis R. KNIGHT, Plaintiff-Appellant,v.THE AUSTIN COMPNAY, Defendant-Appellee.
No. 94-1896.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 15, 1994.Filed:  Oct. 31, 1994.

Before HANSEN, Circuit Judge, GIBSON, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Lewis Knight appeals the district court's1 entry of summary judgment in favor of The Austin Company, finding that his cause of action brought pursuant to the Age Discrimination in Employment Act (ADEA), 29 U.S.C. Secs. 621-634, is barred by the statute of limitations.  On appeal, Knight contends that the new statute of limitations applicable to ADEA claims after enactment of the Civil Rights Act of 1991, Pub. L. No. 102-166, 105 Stat. 1079, does not bar his lawsuit.  In the alternative, Knight argues that even if the new statute of limitations applies, equitable tolling principles prevent his claim from being time-barred.  Having carefully reviewed the record and the parties' briefs, we are convinced that no error of fact or law appears.  Accordingly, we affirm the district court's judgment for the rationale set forth in its well-reasoned opinion.  See 8th Cir.  R. 47B.



1
 The Honorable D. Brook Bartlett, United States District Judge for the Western District of Missouri